DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, drawn to a ligation band in the reply filed on 07/19/2022 is acknowledged. Claim 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 1 objected to because of the following informalities:  
The preamble of claim 1 should read “A ligation band, comprising:”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Young at al. (US D753274) in view of Cleator (US 20100063517).
Regarding claims 1 and 2, Young discloses a gasket (see Fig. 1-2) which may be used as a ligation band, comprising: a substantially ring-shaped body (the body of the ring in Fig. 1) having a first tissue-contacting surface, a second tissue-contacting surface opposite the first tissue-contacting surface (the ring has top and bottom surfaces which would be capable of contacting tissue), and an aperture extending therethrough (there is an aperture in the middle of the ring, see Fig. 1), wherein at least one of the tissue-contacting surfaces has a plurality of protrusions formed thereon that define an interlinking web-pattern with a plurality of recesses therebetween (both the top and bottom surfaces have protrusions that are interlinked in a web pattern with recesses in between, see Fig. 1). Young fails to expressly teach that the body of the band is elastic, latex-free, and used for ligation. However, gaskets made of elastic material being used for ligation is well known in the art. 
Cleator, in the same field of art, discloses a ligation band (300, see Fig. 13) which is an O-ring (i.e., gasket) with an elastic body that is free of latex (see [0054]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the band of Young for ligation and make the body elastic and latex-free, as taught by Cleator, since using gaskets as ligation bands was known in the art and making the body elastic and latex-free doing so would avoid an allergic reaction in a patient with a latex allergy (see Cleator [0054]).
Regarding claim 3, the combination of Young and Cleator teaches the band of claim 1, wherein the plurality of protrusions are in a repeating delta pattern (the plurality of protrusions are in a repeating triangular or delta pattern, see Young Fig. 2).
Regarding claim 4, the combination of Young and Cleator teaches the band of claim 1, wherein the plurality of protrusions are on both the first and second tissue-contacting surfaces (the plurality of protrusions are on top and bottom surfaces, see Young Fig. 2 and description).
Regarding claim 5, the combination of Young and Cleator teaches the band of claim 1, wherein the aperture is substantially cylindrical with smooth inner-facing sidewalls (the aperture in the center is cylindrical with smooth walls, see Young Fig. 1).
Regarding claim 6, the combination of Young and Cleator teaches the band of claim 1. Young and Cleator do not expressly disclose the band has a compression force of at least about 5.5 N when expanded to 7.5 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Young and Cleator to have a compression force of at least about 5.5 N when expanded to 7.5 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Young and Cleator would not operate differently with the claimed compression force and would function appropriately having the claimed compression force. Further, applicant places no criticality on the range claimed, indicating simply that in “some” embodiments the ligation band “can” have a compression force of at least about 5.5 N when expanded to 7.5 mm (specification pp. [0009]).
Regarding claim 7, the combination of Young and Cleator teaches the band of claim 1. Young and Cleator do not expressly disclose the gasket has a compression force of at least about 6.5 N when expanded to 9 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Young and Cleator to have a compression force of at least about 6.5 N when expanded to 9 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Young and Cleator would not operate differently with the claimed compression force and would function appropriately having the claimed compression force. Further, applicant places no criticality on the range claimed, indicating simply that in “some” embodiments the ligation band “can” have a compression force of at least 6.5 N when expanded to 9 mm (specification pp. [0009]).
Regarding claim 8, the combination of Young and Cleator teaches the band of claim 1. Young and Cleator do not expressly disclose an average cross-linked band grip force of the ligation band is at least about 0.50 N.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Young and Cleator to have an average cross-linked band grip force of at least about 0.50 N since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Young and Cleator would not operate differently with the claimed grip force and since would function appropriately having the claimed grip force. Further, Applicant places no criticality on the range claimed, indicating simply that the grip force “can” be at least about 0.50 N (specification pp. [0032]).
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Young at al. (US D753274) in view of Pike et al. (US 5009251).
Regarding claims 9 and 15, Young discloses a gasket (see Fig. 1-2) that can be used as a ligation band, comprising: a substantially ring-shaped body (the body of the ring in Fig. 1)  having first and second tissue-contacting surfaces thereon (the ring has top and bottom surfaces which would be capable of contacting tissue) and a central opening extending therethrough (there is an opening in the center of the ring, see Fig. 1), each of the first and second tissue-contacting surfaces having four delta-shaped protrusions projecting therefrom and spaced around the central opening (the top and bottom surfaces each have at least four delta-shaped protrusions, see Fig. 1-2), each delta-shaped protrusion defining a substantially delta-shaped recess therein and each delta-shaped protrusion being configured to grip tissue (the delta shaped protrusions outline delta-shaped recesses, see Fig. 1-2, and would be capable of gripping tissue since it is understood that textured surfaces facilitate grip due to increased contact surface area). Young fails to expressly teach Young fails to expressly teach that the body of the band is elastic and made of synthetic polyisoprene. However, gaskets made of elastic material, specifically synthetic polyisoprene is known is well known in the art.
Pike, in the same field of art, discloses a gasket (44, see Fig.3) with an elastic body made of synthetic polyisoprene (col. 4, lines 19-29). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the body of the gasket of Young to be elastic and made of synthetic polyisoprene, as taught by Pike, since doing so would cause the gasket to be more resilient (see Pike col. 4, lines 19-29).
Regarding claim 10, the combination of Young and Pike teach the band of claim 9, wherein the four delta-shaped protrusions define an interlinking web-pattern (the protrusions are interlinked in a web-pattern, see Young Fig. 2).
Regarding claim 11, the combination of Young and Pike teach the band of claim 9, further comprising 3 perimeter recesses formed between each adjacent delta-shaped protrusion on the first and second tissue-contacting surfaces (each pair of adjacent delta-shaped protrusions has at least 3 adjacent delta shaped protrusions, and there for recesses, see Young Fig. 2).
Regarding claim 12, the combination of Young and Pike teach the band of claim 9, wherein each delta-shaped protrusion has an apex oriented away from the central opening (each delta shaped protrusion has at least one apex oriented away from the central opening, see Young Fig. 2).
Regarding claim 13, the combination of Young and Pike teach the band of claim 9, wherein the ligation hand has a compression force of at least about 5.5 N when expanded to 7.5 mm. Young and Pike do not expressly disclose the gasket has a compression force of at least about 5.5 N when expanded to 7.5 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Young and Pike to have a compression force of at least about 5.5 N when expanded to 7.5 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Young and Pike would not operate differently with the claimed compression force and would function appropriately having the claimed compression force. Further, applicant places no criticality on the range claimed, indicating simply that in “some” embodiments the ligation band “can” have a compression force of at least about 5.5 N when expanded to 7.5 mm (specification pp. [0009]).
Regarding claim 14, the combination of Young and Pike teach the band of claim 9, wherein the ligation band has a compression force of at least about 6.5 N when expanded to 9 mm. Young and Pike do not expressly disclose the gasket has a compression force of at least about 6.5 N when expanded to 9 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Young and Pike to have a compression force of at least about 6.5 N when expanded to 9 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Young and Pike would not operate differently with the claimed compression force and since the device is a gasket, which by definition is a ring for sealing, the device would function appropriately having the claimed compression force. Further, applicant places no criticality on the range claimed, indicating simply that in “some” embodiments the ligation band “can” have a compression force of at least 6.5 N when expanded to 9 mm (specification pp. [0009]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771